DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/21 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0027519 A1) in view of Suzuki (US 2022/0094775 A1).
Consider claim 1, Lee teaches an electronic device (Fig. 1, positioning system 100), comprising: 
a wireless communication module (Fig. 1, transceiver 120); and 
a processing circuit (Fig. 1 and 2, the combination of the elements in the figures), coupled to the wireless communication module; 
wherein when the processing circuit establishes a link with a base station via the wireless communication module (Fig. 6, step S300), the processing circuit obtains a beam identifier (ID) of a received beam of the wireless communication module (Fig. 6, step S310), and generates position information based on the beam ID and a beam mapping table (Fig. 6, step s320) (paragraph 74-79, a position system 100 included in a mobile device determining a location by mapping the received beam ID with a fingerprint map when the location on the fingerprint map is a position related to a BS).
Lee does not teach the processing circuit transmits the position information to an indicator to indicate a position of the base station relative to the electronic device.
Suzuki further teaches the processing circuit transmits the position information to an indicator to indicate a position of the base station relative to the electronic device (paragraph 93 and 103-108, the direction of the beam is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of notifying the user of the direction of the beam source.

Consider claim 8, claim 8 having similar limitation as claim 1, therefore, claim 8 is rejected for the same reasons claim 1 is rejected.

Consider claims 2 and 9, Lee also teaches wherein the beam mapping table records a plurality of beam IDs and a plurality of position information corresponding to the plurality of beam IDs, respectively, and each of the plurality of position information corresponds to a spatial block or a spatial coordinate range (paragraph 49, beam ID and signal strength are mapped to a corresponding point on a grid).

Consider claims 6 and 11, Suzuki further teaches wherein the indicator is located on a housing of the electronic device, and the indicator comprises a plurality of direction indicator symbols for indicating the position information (Fig. 7 and 8, the screen is a part of the housing which encloses the circuit of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of reducing cost of using additional material for housing.

Consider claims 7 and 12, Suzuki further teaches wherein the electronic device is a Consumer Premise Equipment (CPE) conforming to the fifth-generation wireless communication technology (paragraph 3 and 69, the device can be used in a 5G network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of using the device in a 5G environment.

Allowable Subject Matter
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        10/11/22